Citation Nr: 0025733	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

During the course of this appeal, in a January 1998 Board 
decision, this case was remanded to the RO for further 
development.  After further development, the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD related to military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f).

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Zarycki v. Brown, 6 Vet. App. 
91 (1993) set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's mere assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat-
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, that the fact that a medical opinion 
was provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.
In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court had held that, in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153. The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  
38 C.F.R. § 4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen, it is clear that in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  The adjudicators must initially give due 
consideration to all matters of credibility raised by the 
record.  If the adjudicators conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the adjudicators 
must determine whether the event (or events) was sufficient 
to constitute a stressor for purposes of causing PTSD; and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The adequacy of the event 
claimed as a stressor and the question of whether the 
diagnostic criteria for PTSD have been met are matters that 
require the input of competent medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis as follows:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports and VA examination reports which 
diagnose PTSD, and relate it to the veteran's military 
service.  Thus a diagnosis of PTSD related to service, and 
the veteran's lay statements and testimony concerning 
stressors are sufficient to well ground the claim.

Ultimately, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether the veteran "engaged in combat with the enemy" or 
there is "credible supporting evidence" from any source of 
the occurrence of alleged inservice stressor(s).

The veteran's DD Form 214 shows that he served in the Marine 
Corps with a military occupation specialty (MOS) of mortar 
man.  His decorations included the National Defense Service 
Medal, M-14 Sharpshooter, and the Vietnam Service Medal with 
1 star.  The DD Form 214 indicates that the veteran served in 
the Headquarter and Supply (H&S) Company, 3rd Battalion, 6th 
Marines.  Another record of service shows that the veteran 
was stationed at Camp Pendleton in October 1970.  That record 
also indicates that the veteran subsequently served in the 
H&S Company, 2nd Battalion, 4th Marines.   

The service medical records show that at his induction 
examination in August 1970, he did not report any complaints 
of nervous trouble or other pertinent complaints.  
Psychiatric evaluation was normal at that time.  During 
service he did not report any psychiatric complaints and was 
not diagnosed with any psychiatric disorder.  At his August 
1972 discharge examination the psychiatric evaluation was 
normal.

Private and VA medical records include reports of treatment 
and examination, and  statements.  These records contain a 
diagnosis of PTSD and opinions relating that disorder to 
stressful events during the veteran's initial training and 
service in Vietnam.  

VA medical records show that the veteran was first 
hospitalized for psychiatric complaints from September to 
November 1992 and during hospitalization he was treated for 
substance abuse.  The report of treatment does not contain a 
diagnosis, but indicates that the veteran was referred for a 
PTSD treatment program.  

A VA summary report of hospitalization from December 1992 to 
April 1993 shows complaints of intrusive thoughts about 
Vietnam, feelings of anger, inability to adjust to the 
community, and feelings of shame and guilt.  The report 
contains diagnoses under Axis I of (1) PTSD, chronic; and (2) 
substance abuse history.  

An April 1993 VA report of progress notes, contains a 
statement of the veteran, which includes a military history 
of traumatic events experienced while in service.  The 
veteran reported that during advanced training at Camp 
Pendleton, his best friend attempted suicide by gunshot to 
the abdomen in front of the veteran.  That person was not yet 
dead when he was kicked in the abdomen by a drill instructor.  
The veteran reported that he was sent to Vietnam in September 
1971 and was assigned to Headquarters and Supply Company, 2nd 
Battalion, 4th Marines, 3rd Marine Division.  His primary 
duties were A-Gunner (loading mortars) and Machine Gunner 
when within the perimeter.  The veteran reported traumatic 
experiences while in Vietnam.  On one occasion after three or 
four weeks in the country, during a firefight he was ordered 
by his superior officer to shoot but he only saw an old man 
and a young boy.  He shot and killed both.  Afterward, the 
officer walked on the dead boy's face and instructed the 
other soldiers to do the same.  The veteran reported that 
when recalling this incident, he re-experienced fear and 
extreme guilt.  The veteran reported that after the first few 
months of combat, his attitude changed and he became more 
angry and numb to more painful feelings.  He reported that 
over twenty times he and others in his 81 mm crew "over 
did" their shooting, creating much destruction.  Later they 
would go look at what they shot and usually found dead 
elderly and children.  The examiner noted that the veteran's 
chronic PTSD made his family life rather difficult.  In a 
concluding psychotherapy summary, that examiner opined that 
it was clear that the veteran's PTSD was chronic.  

VA progress notes in July 1993 noted that the veteran 
suffered from chronic PTSD related to traumas experienced in 
boot camp and in Vietnam, as detailed in the military history 
dated in April 1993 discussed immediately above.  

The report of an August 1993 VA examination for mental 
disorders records that the veteran had stressful events from 
boot camp.  He reported that a friend committed suicide in 
boot camp.  The friend was beaten by drill sergeants.  The 
veteran reported that in Vietnam he was involved in some 
"illegal" killing of a young boy and an old man.  This 
still haunted the veteran, and he had nightmares and 
flashbacks of these events.  The report contains a diagnosis 
of PTSD.

At an September 1997 Travel Board hearing, the veteran 
testified before the undersigned Acting Board Member 
regarding his PTSD claim.  He testified regarding the 
symptoms and treatment for his PTSD; and as to the claimed 
stressors associated with that disorder.  He testified and 
reported details regarding his witnessing the suicide of a 
fellow soldier while at Camp Pendleton, California; and 
regarding stressful combat related experience in Vietnam.

VA and private medical records from 1995 through July 2000 
include a February 1995 VA progress note that contains a 
summary, evaluation and update of individual psychotherapy 
regarding the veteran.  In that record, the examiners stated 
that the veteran suffered from chronic PTSD related to 
traumas experienced in boot camp and Vietnam; and noted that 
the military history dated April 1993 (discussed above) 
detailed the veteran's traumas.  The progress note stated 
that the veteran continued to meet the criteria for chronic 
PTSD, with symptoms exacerbated by stressors, anniversary 
reactions, and triggers relevant to the veteran's traumatic 
experiences.  Subsequent VA mental health clinic progress 
notes show that the veteran was seen periodically in 1995 and 
1996 for treatment, and contain a consistent diagnosis of 
PTSD.  A September 1996 progress note reiterates the PTSD 
diagnosis and related inservice stressor nexus (the reported 
incidents in boot camp and Vietnam) noted in the February 
1995 note above.  Subsequent VA and private clinical records 
generally diagnosed PTSD and related this to the veteran's 
reported inservice stressors, which some records specified as 
witnessing a suicide by self inflected gunshot, and the 
combat stressors described above.  A VA clinical record in 
August 1997 contains an assessment of history of PTSD, 
currently experiencing symptoms as described in the note.  In 
an October 1999 mental health progress note, the stressors 
were noted to include participation in covert combat missions 
and the belief that Private K. B. had committed suicide.  

An April 2000 VA progress note contains a diagnosis of PTSD 
in sustained, partial remission since his last clinic visit.  
A July 2000 VA mental health progress note noted that the 
veteran had suffered from symptoms of PTSD due to witnessing 
his friend from boot camp commit suicide and then be kicked 
by superiors while on the floor.  The note indicated that 
there was no reason to assume that the veteran's PTSD would 
resolve now that he had knowledge that that friend had not 
died in his suicide attempt and was still living.  

The claims file contains a number of reports provided by the 
Navy Marine Corps Historical Center regarding the veteran's 
unit (2nd Battalion, 4th Marines), including command 
chronologies, for the period from 1971 and 1972.  In 
correspondence of August 1999 from the Marine Corps Personnel 
Management Support Branch, it was reported that a search of 
the unit diaries showed that a Private K. B. was injured on 
October 3, 1970 as a result of a self inflicted gunshot 
wound.  He was admitted to the Naval Hospital, Camp 
Pendleton; and was released from the hospital October 22, 
1970 and was discharged from the Marine Corp in November 
1970.

During a December 1999 hearing, the veteran described the 
incident in which Private K. B. shot himself and was kicked 
by a sergeant.  He also testified that he was stationed on 
the helicopter carrier USS Duluth beginning in April 1971 
until January 1972.  He indicated in that testimony that he 
was involved in operations within Vietnam, and that he shot 
and killed an old man and a young boy.  He described further 
experience involving his service during that period that were 
stressful and contributed to causing his claimed PTSD.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
although not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, as part of making 
a determination in a PTSD claim, the Board must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  By rule making, VA has set forth 
criteria of "conclusive evidence" to establish a combat-
related stressor.  These criteria are defined as: (a) A claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

However, the Board is strongly persuaded by the evidence of 
record, to include service records, the veteran's DD Form 
214, the August 1999 report from the Marine Corps Personnel 
Management Support Branch, showing that a Private K. B. was 
injured on October 3, 1970 as a result of a self inflicted 
gunshot wound.  There is also a publication associated with 
the veteran's initial service training that lists both the 
veteran and Private K. B., indicating that they were in 
training at the same place at the same time.   

The evidence shows that consistent with the veteran's claim 
with respect to his stressors, he was stationed at Camp 
Pendleton in October 1970 at the same time as Private K. B., 
and that during that time, Private K. B. inflicted a gunshot 
wound on himself and was admitted to the hospital where he 
remained for about three weeks before he was discharged from 
the Marines in November 1970.   

With respect to the veteran's claimed stressors related to 
combat in Vietnam, the claims file contains a service 
"combat history - expeditions - awards record" that 
detailed participation as a member of TG 79.4 (Task Group 
79.4) in the contiguous waters of the Republic of Vietnam, in 
October and in December 1971.  While some of his stressors, 
which involve combat in Vietnam have not been verified 
despite efforts by the RO to do so, there is satisfactory 
evidence that substantiates his statements regarding 
witnessing the attempted suicide of Private K. B.  Moreover, 
on review of the numerous reports provided by the Marine 
Corps regarding unit histories, the veteran's claimed 
stressors are not wholly inconsistent with the stated unit 
mission described within those records.  The Board finds that 
there is satisfactory evidence, which is credible and would 
allow a reasonable fact finder to conclude that at least the 
alleged stressor associated with witnessing an attempted 
suicide occurred.  As to the alleged combat stressors, there 
is no direct evidence to confirm that these occurred or that 
the veteran saw combat in Vietnam; even though the Board 
finds the veteran's testimony in this regard credible and not 
inconsistent with the circumstances, conditions and hardships 
of such service as would be experienced in the veteran's role 
as a Marine mortarman serving as member of a task group in 
the contiguous waters of South Vietnam at the time he served 
there.

Thus, the evidence shows diagnoses of PTSD related to 
service.  As noted in several clinical records discussed 
above, and in the August 1993 VA examination report, this 
diagnosis was based on a stressor, involving the witnessing 
of an attempted suicide, which has been supported by the 
record.  This has been medically noted to be a sufficient 
stressor for the veteran's PTSD diagnosis.  Thus, the 
diagnosis of PTSD is confirmed and therefore, the Board finds 
that with resolution of reasonable doubt in favor of the 
veteran, service connection for PTSD should be allowed.


ORDER

Entitlement to service connection for PTSD is granted.



		
	HILARY L. GOODMAN 
	Acting Member, Board of Veterans' Appeals



 

